Citation Nr: 1311854	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  10-37 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals, fracture right fibula and third metatarsal, also claimed as calcification of the right leg/foot.  

2.  Entitlement to service connection for a right calf muscle condition, to include as secondary to the service-connected residuals, fracture right fibula and third metatarsal.  

3.  Entitlement to service connection for a left foot condition, to include as secondary to the service-connected residuals, fracture right fibula and third metatarsal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2011, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in her claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

At the April 2011 Board hearing, the Veteran testified that he received treatment for his service-connected right leg/foot disability, right calf muscle disorder, and left foot disorder from Dr. Michael Portney, a private chiropractor.  He stated that he would submit private treatment records from Dr. Portney which relate to all three claims; however, as of this date, no additional private treatment records have been submitted.  It also appears that the Veteran has been treated at Southeast Arkansas Physical Therapy.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2).  Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2).  VA should attempt to obtain these records on remand.  

With regard to the increased rating claim, the Veteran testified at the April 2011 Board hearing that his chiropractor told him that his service-connected right leg/foot disability was progressively getting worse.  See the Board hearing transcript, p.5.  In this regard, the Board notes that the Veteran was last afforded a VA examination to evaluate the severity of his service-connected right leg/foot disability in March 2009.  

While the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted, in this case, the Board believes that a current evaluation of the Veteran's service-connected right leg/foot disability would prove helpful in adjudicating the merits of his increased rating claim.  See 38 C.F.R. § 3.159 (2012); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

Finally, at the April 2011 Board hearing, the Veteran testified that he was receiving treatment for his service-connected right leg/foot disability at the local VA facility.  Review of the claims file reveals that the most recent VA medical records associated with the file are from March 2010.  As it appears he continues to be evaluated and treated for his service-connected right leg/foot disability, the more recent records from these facilities should be obtained and considered.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of this additional evidence to the extent generated within VA's healthcare system, so it is deemed to be in VA's possession, even if not physically in the file).  See also 38 U.S.C.A. § 5103A(c)(2) ; 38 C.F.R. §§ 3.159(c)(2), (c)(3).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's outstanding records of treatment from the Central Arkansas Veterans Healthcare System in Little Rock, Arkansas, dated since March 2010.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

2.  Ask the Veteran to provide authorization to obtain any outstanding, relevant private treatment records, to include records from Dr. Michael Portney and from Southeast Arkansas Physical Therapy.  After securing the necessary authorization(s), these records should be requested.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

3.  After the above has been accomplished to the extent possible, schedule the Veteran for a VA orthopedic examination.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  

All appropriate testing should be conducted, and all pertinent disabilities associated with the right leg, right foot, and left foot found to be present should be diagnosed.  

Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to identify all subjective and objective manifestations of the Veteran's right leg/foot, including ranges of motion of the right foot and right ankle with a notation of any additional functional loss due to pain, weakness, fatigue or incoordination.  The examiner is requested to note the presence or absence of ankylosis and arthritis.  

The examiner should also determine whether any current right calf muscle and left foot disorders are present, and if so, provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that the right calf muscle and/or left foot disorder was either (a) caused by, or (b) aggravated by the residuals, fracture right fibula and third metatarsal, to include any altered gait associated therewith.

A complete rationale should be provided for each opinion expressed. 

4.  Following completion of the foregoing, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012).

5.  Finally, after completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

